Citation Nr: 0812135	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-03 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The veteran had active service from November 1965 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 and May 2006 rating 
decisions of the VARO in St. Petersburg, Florida, which 
continued the previously assigned disability rating of 10 
percent.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in August 
2007; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran indicated at his 
hearing that his VA examination was inadequate for rating 
purposes; a goniometer was not used to measure the range of 
motion of his left knee.  The veteran has also testified that 
his left knee disability results in pain, limitation of 
motion, swelling, and giving away.  He submitted that his 
knee gives away 15 times a month and that he collapses twice 
a month.  

Accordingly, because the veteran's last VA examination was 
inadequate for rating purposes and it was performed over two 
years ago, in March 2006, a new VA examination is warranted.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.326 (2007); Caffrey v. Brown, 6 Vet. App. 377 (1994); Green 
v. Derwinski, 1 Vet. App. 121 (1991).

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to factors such pain 
and weakness.  Therefore, on remand, the VA examiner must be 
asked to take into account the directives of the Court in 
DeLuca as well as other factors contemplated by 38 C.F.R. §§ 
4.40, 4.45 (2007) when examining the left knee.

The veteran further testified in August 2007 that throughout 
the pendency of this appeal he has consistently been 
receiving treatment through VA for his left knee disability.  
Accordingly, since the record does not include his post-
November 2006 VA treatment records these records should be 
obtained and associated with the claims file.  38 U.S.C.A. § 
5103A(b) (West 2002 & Supp. 2007).

Additionally, in Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), the Court held, in cases where the record reflects 
that the veteran has multiple problems due to a service-
connected disability, it is possible for a veteran to have 
"separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.

By means of a June 1976 rating decision, the veteran was 
initially awarded service connection for left knee 
degenerative changes and assigned a 10 percent disability 
rating pursuant to the rating criteria of Diagnostic Code 
5010.  However, in VAOPGCPREC 23-97, the General Counsel held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Code 5003 and 
Diagnostic Code 5257, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23- 97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994).  A separate finding must be 
based on additional disability.

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 38 
C.F.R. § 4.71a, Diagnostic Code 5260, and a compensable 
limitation of extension under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261, provided that the degree of disability is 
compensable under each set of criteria. VAOPGCPREC 09-04; 69 
Fed. Reg. 59990 (2004).  The basis for the opinion was a 
finding that a limitation in planes of movement were each 
compensable.  Id.

Accordingly, on remand, the RO's readjudication of this 
appeal must include consideration of whether the claimant 
meets the criteria for separate compensable ratings for left 
knee limitation of flexion, limitation of extension, and 
instability. VAOPGCPREC 09-04; Esteban, supra; 38 C.F.R. § 
4.71a, 4.118 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from VA copies of 
all of the veteran's post-November 2006 
treatment records that have not been 
associated with the claims file from the 
VAMCs in Biloxi, Mississippi, and Pensacola, 
Florida.  If any pertinent records are not 
available, or if the search for the records 
yields negative results, that fact should 
clearly be documented in the claims file and 
the veteran notified in writing.  Because 
these are Federal records, if they cannot be 
secured a written unavailability memorandum 
must be prepared and added to the claims 
folder.

2.  After undertaking the above development 
to the extent possible, the RO should make 
arrangements with an appropriate VA medical 
facility for the veteran to be afforded an 
orthopedic examination. The claims folder is 
to be provided to the physician for review 
in conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including x- 
rays, must be accomplished and all clinical 
findings should be reported in detail.

a.	As to the degenerative joint disease 
affecting the left knee, in accordance 
with the latest AMIE worksheet for rating 
left knee disorders, the examiner is to 
provide a detailed review of the veteran's 
history, current complaints, and the 
nature and extent of all left knee 
degenerative joint disease.  In addition 
to any other information required by the 
AMIE worksheet, the examiner should 
conduct complete range of motion studies, 
with specific citation to flexion and 
extension, and discuss the presence or 
absence of any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of flexion and/or extension.  
If the veteran describes flare-ups of 
pain, the examiner should offer an opinion 
as to whether there would be additional 
limits on functional ability during flare-
ups, and if feasible, express this in 
terms of additional degrees of limitation 
of flexion and/or extension during the 
flare-ups.  If the examiner is unable to 
offer an opinion as to the nature and 
extent of any additional disability during 
a flare-up, that fact must be so stated, 
and an explanation provided why such an 
opinion cannot be provided.  

b.	As to any instability affecting the 
left knee, in accordance with the latest 
AMIE worksheet for rating left knee 
disorders, the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of all left knee instability.  In 
addition to any other information required 
by the AMIE worksheet, the examiner should 
state whether the disability is manifested 
by recurrent subluxation or lateral 
instability that is best characterized as 
"slight," "moderate," or "severe."  
The examiner should also state whether the 
left knee semilunar cartilage is 
dislocated with frequent episodes of 
locking, pain, or effusion into the joint.

3.  If, while in remand status, additional 
evidence or information received triggers a 
need for further development or assistance 
under the VCAA, such as providing the 
veteran with updated notice of what evidence 
has been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in compliance with the 
Court's holding in Dingess.  38 U.S.C.A. §§ 
5100, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159.

4.  Thereafter, the RO must readjudicate the 
veteran's claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  In 
readjudicating the veteran's claim, the RO 
should also consider whether separate 
ratings are warranted for limitation of 
flexion, limitation of extension, and 
instability of the left knee.  VAOPGCPREC 
09-04; Esteban, supra; 38 C.F.R. § 4.71a, 
4.118.  In readjudicating the veteran's 
claim, the RO should also consider whether 
he meets the criteria for submission for 
extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1).  If any of the 
benefits sought on appeal remain denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



